Citation Nr: 0514116	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a combined rating in excess of 20 percent 
for a left knee disorder.

2.  Entitlement to a compensable rating for left malar 
fracture residuals.

3.  Entitlement to a compensable rating for left forearm 
hematoma residuals.

4.  Entitlement to a compensable rating for a right knee 
scar.

5.  Entitlement to an effective date prior to February 13, 
2002, for the grant of a 20 percent rating for a left knee 
disorder.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
October 1968 to November 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Honolulu, Hawaii Regional Office (RO).  
In March 2005 the RO increased the combined rating for left 
knee disability to 20 percent.  In his November 2003 
substantive appeal, the veteran requested a Travel Board 
hearing.  He failed to report for such hearing scheduled on 
April 11, 2005.  In March 2005 the veteran's daughter-in-law 
requested that the April 2005 hearing be rescheduled due to 
the veteran's ill health.  In April 2005 the veteran was 
advised that as his daughter-in-law was not his designated 
legal power of attorney, he would have to request 
rescheduling of the missed hearing himself.  He has not done 
so.  


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by arthritic changes, objective findings of pain, 
less than compensable limitation of flexion, and normal 
extension; subluxation or instability is not shown; the knee 
is not ankylosed.  

2.  The veteran's left malar fracture residual scar exhibits 
a characteristic of disfigurement.  

3.  Residuals of a left forearm hematoma are manifested by 
subjective complaints of pain, but are otherwise 
asymptomatic.  

4.  The veteran's service-connected right knee scar is not 
tender or painful on examination, and produces no limitation 
of function.  

5.  An unappealed rating decision in February 1976 assigned a 
noncompensable rating for the veteran's service connected 
left knee disability; his next claim for an increased rating 
for the left knee disability was received on February 13, 
2002.  
6.  There is no competent evidence in the year prior to 
February 13, 2002, that the veteran's left knee disability 
was manifested by arthritis, moderate knee disability, or 
compensable limitation of motion.  


CONCLUSIONS OF LAW

1.  A combined rating in excess of 20 percent is not 
warranted for the veteran's service connected left knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.45, 4.59, 4.71a; Codes 5003, 5257, 5260, 5261, 5262 
(2004).

2.  A 10 percent rating is warranted for the veteran's 
service-connected left malar fracture residual scar from 
August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Code 7800 (in effect from August 30, 
2002).

3.  A compensable rating is not warranted for residuals of a 
left forearm hematoma.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Code 7805 (in effect prior to and 
from August 30, 2002).

4.  A compensable rating is not warranted for a right knee 
scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Code 7805 (in effect prior to and from August 30, 
2002).

5.  An effective date prior to February 13, 2002 is not 
warranted for the grant of a 20 percent rating for the 
veteran's service connected left knee disorder.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  All pertinent mandates of the 
VCAA and implementing regulations appear met.  VCAA notice on 
the "downstream" issue of an earlier effective date was 
properly (VAOPGCPREC 8-2003 (Dec. 22, 2003)) given in a 
September 2003 statement of the case (SOC).  See also March 
2005 letter.

The veteran was notified why his claims were denied (with the 
exception of the increased rating assigned for his left knee 
disorder) in the November 2002 rating decisions and in the 
SOC.  A July 2002 letter (before the November 2002 rating), 
while not specifically mentioning "VCAA," informed the 
veteran of his and VA's respective responsibilities in claims 
development, and what type of evidence he needed to prevail 
in his claims.  The letter advised the veteran that he should 
submit additional evidence in support of his claims within 60 
days, but added that evidence received within a year would be 
considered.  The SOC also notified the veteran of the revised 
criteria for rating skin disorders (effective August 30, 
2002) and also outlined pertinent VCAA provisions.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the July 2002 letter advised the 
veteran what type of evidence was necessary to establish 
entitlement to the benefits sought (and by inference what the 
veteran should submit).  The SOC, at page three, advised the 
veteran to "provide any evidence in [his] possession that 
pertains" to his claims.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  Private medical records have been 
received (but do not pertain to the disabilities at issue).  
The veteran has been afforded VA examinations, most recently 
in February 2005.  The record is complete.  VA's duty to 
assist is met.  



Factual Basis

The veteran's service medical records show that clinical 
evaluation on service enlistment examination in October 1968 
was normal.  A September 1970 physical profile record 
includes disorders listed as left zygoma fracture residuals, 
foreign body retained above the right knee, and left forearm 
hematoma.  A small right knee scar was noted in September 
1971.  On November 1971 separation examination no pertinent 
abnormalities were noted.  

On January 1976 VA examination the diagnoses included left 
malar fracture residuals, history of foreign body in the area 
of the right knee, residuals of left forearm extensor muscle 
injury, history of left knee patella fracture.  

Thorough review of extensive VA medical records from 2002 to 
2005 revealed that two pertained to the disabilities at 
issue.  The first, the report of an October 2002 VA bones 
examination, notes that the veteran apparently had surgery 
for his left zygomatic arch fracture, as there was a residual 
scar.  The veteran complained of eye twitching and numbness 
in the area in the winter.  It was noted that the actual bony 
repair had been excellent.  The left forearm hematoma had 
cleared; the veteran complained of "occasional sharp pain in 
the area which has never been understood."  The veteran had 
a right knee scar as a residual of removal of glass following 
a vehicle accident.  He had no residual problems from this.  
The veteran complained of discomfort (described as 7 on a 
scale of 10, worse in the Hawaii winter) over and inferior to 
the left patella following an injury in service.  Examination 
showed slight distortion of the left zygomatic arch and a 2 
by 1 centimeter (cm.) scar in the superior portion of the 
arch, well-healed, mildly deforming, and non-tender.  No left 
forearm abnormalities were noted.  The right knee scar, 3 cm. 
in length, was well healed, minimally deforming, and 
nontender.  The left knee was also noted to be quite 
enlarged, and tender to palpation.  Range of motion of the 
left knee was 140 degrees of flexion and 0 degrees of 
extension.  There was cracking, but no crepitus and no 
instability.  Gait was normal.  The diagnoses were:  left 
malar fracture with intermittent numbness of the area and 
left eye twitching, and well-healed minimally deforming scar; 
no residual left hematoma problem, but complaints of pain; 
well-healed minimally deforming right knee scar; and left 
patella fracture residuals with chronic pain, and enlarged 
knee, more likely than not due to degenerative joint disease 
DJD. mild.  The DJD was confirmed by X-ray.

The second medical record, a February 2005 VA scars 
examination report, reveals that the veteran complained of 
limited left knee range of motion and chronic pain.  
Examination showed flexion to 90 degrees and extension to 0 
degrees.  There was limitation due to fatigue and weakness, 
but not due to lack of endurance or incoordination.  (The 
fatigue and weakness was attributed to liver disease, and not 
to the knee itself.)  The examiner commented that the 
abilities of his left knee were impossible to assess because 
the veteran was in a wheelchair due to his liver disease.  
Left knee DJD, confirmed by X-ray examination, was diagnosed.  
On the right knee there were three small hyperpigmented 
scars, each measuring .5 to 1 cm. by .5 to 1 cm.  A color 
photograph of the right knee is of record.  The scars were 
described as being minimally deforming.  Right knee scar was 
diagnosed.  There was no left arm hematoma, and there were no 
residuals (specifically no discoloration, firmness, or 
abnormality of bony or soft tissue structures).  The 
diagnosis was left arm hematoma completely resolved, without 
residuals.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Code applies, the higher evaluation is assigned if the 
disability picture more closely approximates the criteria for 
the higher rating; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X-ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) specifies that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.  The Board notes that separate ratings are 
not for assignment in this case based on the above-cited 
General Counsel opinions, as the veteran's left knee has not 
been shown to be manifested by subluxation or instability or 
by a compensable degree of limitation of motion.  

The RO has rated the veteran's service-connected left knee 
disability 20 percent under Code 5010 (which directs rating 
under Code 5003) and Code 5262.  See 38 C.F.R. § 4.71a.  Code 
5010 directs that the disability should be rated according to 
the limitation of motion of the affected joint.  Limitation 
of motion of the knee is rated under Code 5260 (for 
limitation of flexion, with limitation to 15 degrees 
warranting the maximum 30 percent rating, limitation to 30 
degrees warranting a 20 percent rating, limitation to 45 
degrees warranting a 10 percent rating, and limitation to 60 
degrees warranting a 0 percent rating).  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; limitation to 10 degrees warrants a 10 
percent rating; and limitation to 0 degrees warrants a 0 
percent rating.  38 C.F.R. § 4.71a.  The standard ranges of 
motion of the knee are zero degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  Under Code 
5262, a 10 percent rating is warranted where there is slight 
knee or ankle disability, a 20 percent rating is warranted 
for moderate knee or ankle disability, and a 30 percent 
rating is warranted for marked knee or ankle disability.  38 
C.F.R. § 4.71a.  Under Code 5257, severe recurrent 
subluxation or lateral instability of the knee warrants the 
maximum 30 percent rating; moderate warrants a 20 percent 
rating; and slight warrants a 10 percent rating.  Ankylosis 
of the knee is neither alleged, nor shown; consequently, Code 
5256 (for ankylosis) does not apply.  In this instance, it 
appears that the RO assigned a 10 percent rating in November 
2002 based upon medical findings of arthritis (confirmed by 
X-ray) and painful motion (see 38 C.F.R. § 4.59) and a 
separate 10 percent rating in March 2005 under the provisions 
set out as part of 38 C.F.R. § 4.45.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The RO has rated the veteran's left malar fracture residuals 
noncompensable under 38 C.F.R. § 4.124a, Code 8207.  Under 
Code 8207, a 10 percent rating is warranted for moderate 
incomplete paralysis of the seventh cranial (facial) nerve, a 
20 percent rating is warranted for severe incomplete 
paralysis of the seventh cranial (facial) nerve, and a 30 
percent rating is warranted for complete paralysis of the 
seventh cranial nerve.  38 C.F.R. § 4.124a, Code 8207.  

38 C.F.R. § 4.31 directs that where the Rating Schedule does 
not provide a zero percent evaluation for a Diagnostic Code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  From 
their effective date the veteran is entitled to a rating 
under the revised criteria.  The RO has advised the veteran 
of the rating criteria revisions.

The veteran's service-connected left malar fracture residuals 
(specifically the residual scar) may be rated under Code 7800 
[disfigurement of head, face, or neck].  The "old" criteria 
under Code 7800 provide that disfiguring scars of the head, 
face, or neck, where slight, are rated 0 percent.  Where the 
scar is moderate, disfiguring, a 10 percent rating is 
warranted.  Where the scar is severe, especially if producing 
a marked and unsightly deformity of the eyelids, lips, or 
auricles, a 30 percent rating is to be assigned.  The highest 
rating, 50 percent, is warranted where the scar results in 
complete or exceptionally repugnant deformity of one side of 
the face, or with marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Code 7800 (effective prior 
to August 30, 2002).

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.

From August 30, 2002, the revised schedule for rating skin 
disabilities includes eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118:  scar 
five or more inches (13 or more centimeters) in length, scar 
at least one-quarter inch (0.6 centimeters) wide at the 
widest part, surface contour of scar elevated or depressed on 
palpation, scar adherent to underlying tissue, skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters), skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).

Under the revised Code 7800 [for disfigurement of head, face, 
or neck], a 10 percent rating is warranted when there is one 
characteristic of disfigurement.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
rating is warranted.  A 50 percent rating is warranted when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with six or more characteristics of disfigurement.  Tissue 
loss of the auricle is to be rated under Code 6207.  (Code 
7800, effective August 30, 2002).  The revised criteria also 
provide a 10 percent rating for scars that are superficial, 
painful on examination.  Note (1):  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Code 7804 (2004).

The veteran's left forearm hematoma residuals have been rated 
noncompensable by analogy to Code 7805.  38 C.F.R. § 4.118.  
Code 7805 provides that scars may be rated on the basis of 
any related limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118 (in effect prior to and from 
August 30, 2002).

The veteran's right knee scar has also been rated 
noncompensable under Code 7805.

The effective date for an increase in compensation shall be 
the "date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1).  The 
regulations also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o)(2).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Increased Ratings

Left Knee

The current 20 percent rating appears to be based on a 
formulation of 10 percent for arthritis with painful (but 
less than compensably limited) motion with an additional 10 
percent for pain with weakness (which was attributed to liver 
disease).  The matter before the Board is entitlement to a 
rating in excess of 20 percent, and the Board finds the 
preponderance of the evidence is such rating.  

Neither recurrent subluxation nor instability is shown.  
Consequently, a rating under Code 5257 (to be combined with a 
rating for arthritis) is not warranted.  

Under Code 5010 (and Code 5003) itself, a 10 percent rating 
is the maximum rating provided for single joint involvement.  

To warrant a rating in excess of 20 percent for arthritis of 
a knee, there must be either (a) limitation of flexion to 15 
degrees, or (b) limitation of extension to 20 or more 
degrees, or (c) limitation of both extension and flexion to a 
degree that the ratings for each, combined, warrant a 30 
percent or higher rating.  (Or disability here not shown, 
i.e., ankylosis.)  Examinations in 2002 and 2005 have shown 
that flexion was to either 140 (2002) or 90 (2005) degrees, 
even with pain considered as a limiting factor.  Such flexion 
limitation is noncompensable.  Extension was not limited on 
either examination.  The tibia and fibula are not shown to be 
impaired, so a rating under Code 5262 is not warranted.  No 
possible formulation provides for an increased rating based 
on the facts shown.  The preponderance of the evidence is 
against the claim; and it must be denied.

Left Malar Fracture Residuals

The RO has rated this disability under Code 8207 for 
paralysis or incomplete paralysis of the 7th cranial nerve.  
As moderate (or greater) incomplete paralysis of the nerve 
(or relative loss of innervation of facial muscles) is not 
shown, a compensable rating under this diagnostic code is not 
warranted.  

Looking to other potentially applicable codes, the Board 
finds that because the residual disability includes a scar, a 
rating under the criteria for rating skin disorders warrants 
consideration.  Under the criteria in effect prior to August 
30, 2002, a 10 percent rating required the scar to be 
moderate, disfiguring, superficial, tender and painful on 
objective demonstration, or to impair function.  38 C.F.R. 
§ 4.118, Codes 7800, 7804, 7805 (in effect prior to August 
30, 2002).  Here, the scar was no more than slight, 
disfiguring, was not shown to impair function, and was not 
found to be tender or painful on clinical evaluation.  
Consequently, a compensable rating is not warranted under the 
pre-revision § 4.118. 

Considering the criteria in effect from August 30, 2002, the 
evidence shows that the left malar fracture residual scar is 
2 by 1 cm.  Thus, one characteristic of disfigurement 
(namely, scar at least one-quarter inch (.6 cm.) wide at 
widest part) is met, warranting a 10 percent rating under the 
"revised" Code 7800.  A rating in excess of 10 percent 
under the "revised" Code 7800 criteria is not warranted, as 
there is no evidence that the scar is manifested by visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features  of the 
eyes (including eyelids), or; with two or three 
characteristics of disfigurement.  

Left Forearm Hematoma Residuals

While the veteran's voiced complaints of occasional pain have 
been noted on examination (See October 2002 examination 
report) this disability has been asymptomatic on clinical 
evaluation.  The hematoma has been described as healed, with 
no residuals.  The site is not shown to be painful on 
examination, and there is no associated impairment of 
function to allow for a rating under Codes 7804, 7805. In 
fact, there are no provisions in the rating schedule for 
assigning a compensable rating under the circumstances shown.  
Consequently, a 0 percent rating is warranted.  38 C.F.R. 
§ 4.31.  

Right Knee Scar

Likewise, the veteran's right knee scars (described on 
February 2005 VA examination as three small hyperpigmented 
scars that are minimally deforming) are not shown to produce 
any limitation of function.  Hence, there is no basis for a 
compensable rating under the applicable rating criteria, 
cited above.

Effective Date Prior to February 13, 2002, for a 20 percent 
rating for Left Knee Disability

In correspondence received on February 13, 2002, the veteran 
submitted a claim to have his service-connected disorders re-
evaluated.  In November 2002 the RO increased the rating for 
the left knee disorder to 10 percent, effective February 13, 
2002 (the date the veteran's correspondence was received).  
(The RO later increased the rating to 20 percent, also 
effective February 13, 2002.)  Under the controlling law and 
regulations, 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400, the 
effective date of an award of an increased rating is the date 
of claim for increase (here February 13, 2002) or the date 
entitlement arose, whichever is later (except that if 
increased disability is shown, and a claim is filed within a 
year, the increased rating may be assigned from the date the 
increased disability is shown).  Here, there is no evidence 
of increased left knee disability in the year prior to 
February 13, 2002.  Consequently, the February 13, 2002 date 
is the earliest possible effective date under the 
circumstances shown.  There is no basis in the evidence or 
under controlling law and regulation for a grant of the 
benefit sought.  

The veteran requests (without explanation of rationale) that 
the 20 percent rating be assigned effective from December 29, 
1975 (the date of grant of service connection and a 
noncompensable rating for the disability at issue).  
Significantly, the veteran did not appeal the February 1976 
rating decision which granted service connection and assigned 
a noncompensable rating for the left knee disability, and 
that rating decision became final.  Clear and unmistakable 
error in that decision has not been alleged, and none is 
evident.  Hence, the February 1976 remains a bar to an 
increased rating prior to that decision date based on 
evidence then of record.  38 U.S.C.A. § 7105.  As the veteran 
did not file a claim for increase in the interim between 
February 1976 and February 13, 2002, there is no other basis 
for considering entitlement to an earlier effective date for 
the 20 percent rating.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400. 


ORDER

A combined rating in excess of 20 percent for a left knee 
disability is denied.

A 10 percent rating is granted for a left malar fracture 
residual scar, from August 30, 2002, and subject to the 
regulations governing payment of monetary awards.

A compensable rating for left forearm hematoma residuals is 
denied.  

A compensable rating for a right knee scar is denied.

An effective date prior to February 13, 2002, for a 20 
percent rating for a left knee disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


